DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 13, the claims recite “a first wavelength calculator configured to calculate the wavelength of the output light of the wavelength sweeping light source of the light deflector for each time” (claim 8) and “a second step of calculating the wavelength of the output light of the wavelength sweeping light source of the light deflector for each time” (claim 13) (emphasis added).  It is unclear what is meant in each limitation by the phrase “for each time”, as no time is previously mentioned in each claim, or is mentioned again later in the claim.  What is “each time”?  Is it each time the photodetector is moved along the plurality of positions?  Is it each time the wavelength swept light source sweeps through its wavelengths?  Some other time?  Clarification is required.
Claims 9-12 and 14-16 are rejected by virtue of their dependence on at least claim 8 (claims 9-12) or claim 13 (claims 14-16), thereby containing all the limitations of the claims on which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program for carrying out a light deflector parameter measurement method.  A claim directed to a computer program, per se, is a claim that is not directed to one of the four statutory categories of invention, and is therefore rejected as being directed to non-statutory subject matter.  See Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.
Allowable Subject Matter
Claims 8-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 8 and 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a light deflector parameter measurement device (claim 8) and a corresponding light deflector parameter measurement method for measuring a parameter of a light deflector (claim 13), the device and method comprising, among other essential features, a stage configured to move the first photodetector to a plurality of positions along a direction of a first axis perpendicular to a groove direction of the diffraction grating of the light deflector; a second wavelength calculator configured to calculate a wavelength of the light received from the light deflector by the first photodetector positioned by the stage based on an output signal of the first photodetector and the wavelength calculated by the first wavelength calculator; and a parameter calculator configured to calculate an incident angle α of the output light of the wavelength sweeping light source onto the diffraction grating and an angle θG, which is formed by a second axis that is perpendicular to the groove direction of the diffraction grating and perpendicular to the first axis and a line perpendicular to a surface of the diffraction grating, by performing fitting so that coordinates of the first photodetector that are obtained for each position of the first photodetector positioned by the stage and the wavelength calculated by the second wavelength calculator conform to a prescribed relational expression, in combination with the rest of the limitations of the above claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 107917680 to Zeng et al. discloses an angle identification method based on a blazed grating; JP 2016-065719 to Shimizu et al. discloses a device and method for measuring the absolute attitude angle of a measuring object using a multiwavelength light source and diffracted light (see abstract); JP 2011-085610 to Hashiguchi discloses an optical deflecting element that obtains a large deflection angle (see abstract); US 2006/0119857 to Steffens discloses a system for monitoring the drift of an interferometer (see abstract); US Pat. 5,973,786 to Yoon et al. discloses a method and apparatus for measuring the spacing of a diffraction grating (see abstract); and US Pat. 4,737,798 to Lonis et al. discloses a laser mode hopping sensing and control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 6, 2022